EXHIBIT 10.1

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of December 17, 2014, is executed by and among Apogee
Enterprises, Inc. (the “Borrower”), the Lenders (as defined below), and Wells
Fargo Bank, National Association, as administrative agent for the Lenders (the
“Administrative Agent”).

BACKGROUND

A. The Borrower, the lenders party thereto (“Lenders”), the Administrative Agent
and the other named agents are party to that certain Amended and Restated Credit
Agreement dated as of October 19, 2012, as amended on November 20, 2013 (the
“Credit Agreement”).

B. The parties wish to further amend the Credit Agreement as provided herein.

C. The Borrower, the Administrative Agent and the Lenders are willing to enter
into this Amendment upon the terms and conditions set forth below.

NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and provisions herein set forth, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

AGREEMENT

Section 1. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.

Section 2. Increase in Aggregate Revolving Credit Commitment; Additional Lender.
Upon the effectiveness of this Amendment, (x) the aggregate Revolving Credit
Commitment shall be increased from $100,000,000 to $125,000,000, with the
Revolving Credit Commitments to be held among the Lenders as set forth on
Schedule 1.2 to the Credit Agreement, as amended hereby in the form attached
hereto as Exhibit A, and with such increase to have no effect upon the amount of
Incremental Loans available to the Borrower pursuant to Section 4.13 hereof, and
(y) The Northern Trust Company (“Northern Trust”) shall become a Lender with a
Revolving Credit Commitment in the amount of $15,000,000 (the “New Commitment”).
By its execution hereof, Northern Trust hereby (a) represents and warrants that
(i) from and after the date of this Amendment, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the new Commitment, shall have the obligations of a Lender thereunder, (ii) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Amendment and assume the New
Commitment, and (iii) it has, independently and without reliance upon the
Administrative Agent, or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to assume the New
Commitment, and (b) agrees that (i) it will,



--------------------------------------------------------------------------------

independently and without reliance on the Administrative Agent or any Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

Section 3. Amendments to the Credit Agreement. As of the Second Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:

3.1. Section 1.1 of the Credit Agreement is hereby amended by:

(i) deleting the table in the definition of Applicable Margin and replacing it
with the following:

 

Pricing

Level

  

Leverage Ratio

   LIBOR +     Base Rate +     Commitment
Fee  

I

   Less than 1.00 to 1.00      1.125 %      0.125 %      0.175 % 

II

   Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00      1.25 % 
    0.25 %      0.20 % 

III

   Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00      1.375
%      0.375 %      0.25 % 

IV

   Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00      1.50 % 
    0.50 %      0.30 % 

V

   Greater than or equal to 2.50 to 1.00      1.75 %      0.75 %      0.35 % 

(ii) restating the following defined terms in their entirety:

“L/C Commitment” shall mean the lesser of (i) $40,000,000 and (ii) the Revolving
Credit Commitments of all the Lenders.

“Maturity Date” shall mean the earliest to occur of (i) December 17, 2019, as
such date may be extended in accordance with Section 2.7, (ii) the date of
termination of the entire Revolving Credit Commitment by the Borrower pursuant
to Section 2.5 or (iii) the date of termination of the Revolving Credit
Commitment pursuant to Section 9.2(a).

“Revolving Credit Commitment” shall mean (i) as to any Lender, the obligation of
such Lender to make Revolving Credit Loans in an aggregate principal amount at
any time outstanding not to exceed the amount set forth

 

2



--------------------------------------------------------------------------------

opposite such Lender’s name in Schedule 1.2, as such amount may be modified at
any time or from time to time pursuant to the terms hereof (including, without
limitation, Section 4.13) and (ii) as to all Lenders, the aggregate commitment
of all Lenders to make Revolving Credit Loans, as such amount may be modified at
any time or from time to time pursuant to the terms hereof (including, without
limitation, Section 4.13). The Revolving Credit Commitment of all the Lenders as
of December 17, 2014 shall be $125,000,000.

and (iii) inserting the following terms in the appropriate alphabetical order
therein:

“Declining Lender” has the meaning assigned thereto in Section 2.7(b).

“Extending Lender” has the meaning assigned thereto in Section 2.7(a).

“Extension Request” has the meaning assigned thereto in Section 2.7(a).

“Response Date” has the meaning assigned thereto in Section 2.7(a).

3.2. Article II of the Credit Agreement is hereby amended to add a new
Section 2.7 as follows:

2.7 Extension of Maturity Date.

(a) On no more than two (2) occasions prior to the Maturity Date, the Borrower
may request an extension of the Maturity Date for a period of one additional
year by submitting a request for an extension to the Administrative Agent (an
“Extension Request”) no earlier than 90 days, but no later than 30 days prior to
any anniversary of the Closing Date. The Extension Request must specify the new
Maturity Date requested by the Borrower and the date as of which the Lenders
must respond to the Extension Request, which date shall not be less than 20 days
prior to the applicable anniversary date (the “Response Date”). Promptly upon
receipt of an Extension Request, the Administrative Agent shall notify each
Lender of the contents thereof and shall request each Lender to approve the
Extension Request. Each Lender may, in its sole and absolute discretion, approve
or deny any Extension Request. Each Lender approving the Extension Request (an
“Extending Lender”) shall deliver its written consent no later than the Response
Date and any Lender which has not responded to such Extension Request by the
Response Date shall be deemed to have declined it. The Administrative Agent
shall provide written notice to the Borrower of the Lenders’ response no later
than 5 days prior to the applicable anniversary date. The Extending Lenders’
Revolving Credit Commitments (and the Maturity Date) shall be extended for one
additional year after the Maturity Date in effect at the time the Extension
Request is received, including the Maturity Date as one of the days in the
calculation of the days elapsed; provided that (i) at least 70% of the Revolving
Credit Commitment amount is extended or otherwise committed to by Extending
Lenders and any new lenders and (ii) the Borrower has delivered to the
Administrative Agent (x) an Officer’s Certificate dated as of the Maturity Date
in effect at the time the Extension Request is received certifying that (A) the

 

3



--------------------------------------------------------------------------------

representations and warranties contained in Article VI and the other Loan
Documents are true and correct as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (B) no Default or
Event of Default exists and (y) customary corporate authorization documents
reasonably requested by the Administrative Agent. Otherwise, the Maturity Date
shall not be extended.

(b) The Commitment of any Lender that declines an Extension Request or fails to
approve an Extension Request on or prior to the Response Date (a “Declining
Lender”) shall be terminated on the Maturity Date in effect at the time such
Extension Request is received (without regard to any extension by other Lenders)
and the Borrower shall pay to such Declining Lender all principal, interest,
fees and other amounts owing to such Declining Lender on the Maturity Date in
effect at the time such Extension Request is received (without regard to any
extension by other Lenders). The Borrower shall have the right, on or prior to
the applicable anniversary date, to replace any Declining Lender with a third
party financial institution reasonably acceptable to the Administrative Agent
and the Borrower in the manner set forth in Section 4.12(b).

3.3. Section 4.1(b) of the Credit Agreement is hereby amended by deleting the
first clause thereof and replacing it with the following:

In connection with each LIBOR Rate Loan, the Borrower by giving notice at the
times described in Section 2.3 or 4.2, as applicable, shall elect an interest
period (each, an “Interest Period”) to be applicable to such Loan, which
Interest Period shall be a period of one (1), two (2), three (3), six (6) or,
with the consent of each Lender, twelve (12) months; provided that:

3.4. Section 4.2 of the Credit Agreement is hereby amended by deleting the first
paragraph thereof and replacing it with the following:

The Borrower shall have the option to:

(a) convert at any time following the third Business Day after the Restatement
Closing Date all or any portion of any outstanding Base Rate Loans (other than
Swingline Loans) in a principal amount equal to $1,000,000 or any whole multiple
of $1,000,000 in excess thereof into one or more LIBOR Rate Loans; and

(b) upon the expiration of any Interest Period with respect to any LIBOR Rate
Loans, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof into Base Rate Loans (other than Swingline Loans) or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans;

provided, that following the occurrence and during the continuation of a Default
or an Event of Default, upon notice provided to the Borrower, at the sole

 

4



--------------------------------------------------------------------------------

discretion of the Administrative Agent or the Required Lenders, the Borrower
shall no longer be able to exercise any such option.

3.5. Section 4.13 of the Credit Agreement is hereby amended by deleting the
reference to “$50,000,000” therein and replacing it with a reference to
“$75,000,000”.

3.6. Section 6.21 of the Credit Agreement is hereby amended by deleting the last
sentence thereof and replacing it with the following:

No event has occurred which permits, or after notice or lapse of time or both
would permit, the revocation or termination of any such rights, and neither the
Borrower nor any Subsidiary is liable to any Person for infringement under
applicable law with respect to any such rights as a result of its business
operations, which in any such case could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

3.7. Section 7.14 of the Credit Agreement is hereby amended by restating clauses
(a) and (b) in their entirety as follows:

(a) Notify the Administrative Agent within three (3) Business Days after the
creation or acquisition of any Domestic Subsidiary and promptly thereafter (and
in any event within thirty (30) days after such creation or acquisition), cause
such Person to (i) become a Subsidiary Guarantor by delivering to the
Administrative Agent a duly executed supplement to the Subsidiary Guaranty
Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, (ii) deliver to the Administrative Agent such
documents and certificates referred to in Section 5.1 as may be reasonably
requested by the Administrative Agent, (iii) deliver to the Administrative Agent
such updates to the Schedules to the Loan Documents as requested by the
Administrative Agent with respect to such Person, and (iv) deliver to the
Administrative Agent such other documents and instruments as may be reasonably
requested by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent. Notwithstanding the foregoing, any
Domestic Subsidiary with less than $1,000,000 in assets at the time of its
creation or acquisition shall not be required to comply with this paragraph (a);
provided, that if any time thereafter such Domestic Subsidiary shall acquire
assets in excess of $1,000,000, the Borrower shall promptly notify the
Administrative Agent thereof and shall cause such Domestic Subsidiary to
promptly thereafter comply with the requirements of this paragraph (a).

(b) Notify the Administrative Agent within three (3) Business Days after any
Person becomes a first tier Foreign Subsidiary of the Borrower, and promptly
thereafter (and in any event within forty-five (45) days after notification),
cause (i) the Borrower or the applicable Subsidiary to deliver Security
Documents to the Administrative Agent pledging sixty-five percent (65%) of the
total outstanding Capital Stock (to the extent, and for so long as, the pledge
of any greater percentage would have material adverse federal income tax
consequences for the Borrower) and a consent thereto executed by such new

 

5



--------------------------------------------------------------------------------

Foreign Subsidiary (including, without limitation, if applicable, original stock
certificates (or the equivalent thereof pursuant to the Applicable Laws and
practices of any relevant foreign jurisdiction) evidencing the Capital Stock of
such new first tier Foreign Subsidiary, together with an appropriate undated
stock power for each certificate duly executed in blank by the registered owner
thereof), (ii) such Person to deliver to the Administrative Agent such documents
and certificates referred to in Section 5.1 as may be reasonably requested by
the Administrative Agent, (iii) such Person to deliver to the Administrative
Agent such updates to the Schedules to the Loan Documents as requested by the
Administrative Agent with regard to such Person and (iv) such Person to deliver
to the Administrative Agent such other documents as may be reasonably requested
by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent. Notwithstanding the foregoing, any
first tier Foreign Subsidiary with less than $10,000,000 in assets at the time
of its creation or acquisition shall not be required to comply with this
paragraph (b); provided, that if any time thereafter such first tier Foreign
Subsidiary shall acquire assets in excess of $10,000,000, the Borrower shall
promptly notify the Administrative Agent thereof and cause such first tier
Foreign Subsidiary to promptly thereafter comply with the requirements of this
paragraph (b).

3.8. Section 8.1 of the Credit Agreement is hereby amended by deleting the last
sentence thereof in its entirety and replacing it with the following:

The consideration paid for any assets or Property in any sale, transfer, lease
or other disposition of assets or Property permitted by this Section 8.1 must be
equal to the Fair Market Value for such assets or Property.

3.9. Section 8.2 of the Credit Agreement is hereby amended by:

 

  (i) deleting the reference to “$2,500,000” in clause (d) thereof and replacing
it with a reference to “$5,000,000”;

 

  (ii) deleting the reference to “$20,000,000” in clause (e) thereof and
replacing it with a reference to “$30,000,000”;

 

  (iii) deleting the reference to “$20,000,000” in clause (j) thereof and
replacing it with a reference to “$50,000,000”; and

 

  (iv) deleting clause (q) thereof in its entirety and replacing it with the
following:

(q) Other Liens, provided that the aggregate principal amount of Indebtedness
secured by such other Liens does not exceed $35,000,000.

3.10. Section 8.4 of the Credit Agreement is hereby amended by deleting the
reference to “$5,000,000” in clause (n) thereof and replacing it with a
reference to “$10,000,000”.

3.11. Section 8.11(c) of the Credit Agreement is hereby restated in its entirety
as follows:

 

6



--------------------------------------------------------------------------------

(c) Maximum Leverage Ratio. Permit its Leverage Ratio to exceed 3.00 to 1.00 as
of the last day of any fiscal quarter for the period of four fiscal quarters
ending on such date.

3.12. Section 9.1 of the Credit Agreement is hereby amended by restating clause
(i) in its entirety as follows:

(i) Change of Control. Any person or group of persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the SEC under said Act), or shall have acquired control, directly or indirectly,
of 25% or more of the outstanding shares of common stock of the Borrower; or,
during any period of 12 consecutive calendar months, individuals who were
directors of the Borrower on the first day of such period, or were nominees of
such directors, shall cease to constitute a majority of the board of directors
of the Borrower.

3.13. Section 11.2 of the Credit Agreement is hereby amended by restating clause
(b) in its entirety as follows:

(b) except as provided in Section 2.7, postpone any date fixed by this Agreement
or any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly and adversely
affected thereby;

3.14. Schedule 1.2 to the Credit Agreement is hereby amended and restated in its
entirety to read as set forth on Exhibit A hereto.

Section 4. Representations and Warranties. To induce the Administrative Agent
and the undersigned Lenders to execute this Amendment, the Borrower hereby
represents and warrants to the Administrative Agent and such Lenders as follows:

4.1. the execution, delivery and performance of this Amendment have been duly
authorized by all requisite action of the Borrower, and this Amendment
constitutes the legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability;

4.2. each of the representations and warranties contained in Article VI of the
Credit Agreement are true and correct in all material respects with the same
effect as though made on and as of the date hereof (except, in each case, to the
extent stated to relate to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date);
provided, that if a representation or warranty is qualified as to materiality,
the applicable materiality qualifier set forth above shall be disregarded with
respect to such representation and warranty for purposes of this provision; and

4.3. no Event of Default or Default exists under the Credit Agreement or would
exist after giving effect to this Amendment.

 

7



--------------------------------------------------------------------------------

Section 5. Effectiveness. This Amendment shall become effective as of the date
first set forth above, subject to the satisfaction of the following conditions
precedent (the date of such satisfaction being the “Second Amendment Effective
Date”):

5.1. Amendment. Administrative Agent shall have received counterparts of this
Amendment signed by the Administrative Agent, the Borrower and the Lenders.

5.2. Reaffirmation Agreement. The Borrower and the Subsidiary Guarantors shall
have executed and delivered to Administrative Agent a Reaffirmation Agreement.

5.3. Legal Opinion. A favorable opinion of counsel to the Borrower addressed to
the Administrative Agent and the Lenders with respect to the Borrower, this
Amendment, the Loan Documents and such other matters as the Administrative Agent
shall reasonably request and which opinion shall permit reliance by successors
and permitted assigns of each of the Administrative Agent and the Lenders.

5.4. Secretary’s Certificate. Administrative Agent shall have received from
Borrower and each Subsidiary Guarantor (i) its charter (or similar formation
document) (or a certification by its secretary or assistant secretary that there
have been no changes to its charter (or similar formation document) since
delivery thereof to Administrative Agent on the Restatement Closing Date),
(ii) a good standing certificate from its state of organization, (iii) its
bylaws or similar formation document (or a certification from its secretary or
assistant secretary that as of the date of such certificate there has been no
change to its bylaws since delivery thereof to Administrative Agent on the
Restatement Closing Date), (iv) resolutions of its board of directors or other
governing body approving and authorizing its execution, delivery and performance
of this Amendment, and (v) signature and incumbency certificates of its officers
executing this Amendment, all certified by its secretary or an assistant
secretary as being in full force and effect without modification.

5.5. Representations and Warranties. The warranties and representations of each
Credit Party contained in this Amendment, the Credit Agreement and the other
Loan Documents, shall each be true and correct in all material respects as of
the effective date hereof, with the same effect as though made on such date
(except to the extent expressly stated to relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date).

5.6. No Default. After giving effect to this Amendment, no Default or Event of
Default under the Credit Agreement shall have occurred and be continuing.

5.7. Payment of Fees. The Borrower shall have paid to the Administrative Agent
and Lead Arranger, as applicable, the fees set forth in that certain Fee Letter
among the Borrower, the Administrative Agent and the Lead Arranger dated as of
November 25, 2014.

Section 6. Reference to and Effect Upon the Credit Agreement.

 

8



--------------------------------------------------------------------------------

6.1. Except as specifically provided herein, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed.

6.2. Except as specifically set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders under the Credit
Agreement or any other Loan Document, nor constitute an amendment or waiver of
any provision of the Credit Agreement or any other Loan Document. Upon the
effectiveness of this Amendment, each reference to the Credit Agreement
contained therein or in any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby. This Amendment shall constitute a Loan
Document for the purposes of the Credit Agreement and each other Loan Document.

Section 7. APPLICABLE LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

Section 8. Enforceability and Severability. Wherever possible, each provision in
or obligation under this Amendment shall be interpreted in such manner as to be
effective and valid under applicable law, but if any such provision or
obligation shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

Section 9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute one and the same instrument.
Delivery of a counterpart signature page by facsimile transmission or by e-mail
transmission of an Adobe portable document format file (also known as a “PDF”
file) shall be effective as delivery of a manually executed counterpart
signature page.

Section 10. Costs and Expenses. The Borrower hereby affirms its obligation under
Section 11.3 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable out-of-pocket expenses incurred in connection with the
preparation, negotiation, execution and delivery of this Amendment, including
but not limited to the attorneys’ fees and expenses for the Administrative Agent
with respect thereto.

[signature pages follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first above written.

 

BORROWER:        

APOGEE ENTERPRISES, INC., as

Borrower

    By:  

/s/ Gary R. Johnson

   

Name: Gary R. Johnson

Title: Vice President and Treasurer

LENDERS:        

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent,

Swingline Lender, Issuing Lender and a

Lender

    By:  

/s/ Mark Holm

    Name: Mark Holm     Title: Managing Director    

BMO HARRIS BANK, NA, as Co-

Syndication Agent and a Lender

    By:  

/s/ Barbara Nieland

    Name: Barbara Nieland     Title: SVP / Director

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

US BANK NATIONAL ASSOCIATION,

as Co-Syndication Agent and a Lender

By:  

/s/ Mila Yakovlev

Name: Mila Yakovlev Title: Vice President

COMERICA BANK, as Issuing Lender

and a Lender

By:  

/s/ Mark. J. Leveille

Name: Mark. J. Leveille Title: Vice President

THE NORTHERN TRUST COMPANY,

as a Lender

By:  

/s/ Molly Drennan

Name: Molly Drennan Title: Senior Vice President

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Schedule 1.2

Revolving Credit Commitments

 

Lender

   Revolving Credit Commitment  

Wells Fargo Bank, National Association

   $ 35,000,000   

BMO Harris Bank, NA

   $ 27,500,000   

US Bank National Association

   $ 27,500,000   

Comerica Bank

   $ 20,000,000   

The Northern Trust Company

   $ 15,000,000      

 

 

     $ 125,000,000   